245 F.3d 849 (4th Cir. 2001)
ASHLEY RIVER INDUSTRIES, INCORPORATED; COASTAL MARINE ENTERPRISES, INCORPORATED, d/b/a Dolphin Cove Marina, Plaintiffs-Appellants,v.MOBIL OIL CORPORATION; MOBIL CHEMICAL COMPANY, INCORPORATED; MOBIL CORPORATION, Defendants-Appellees.
No. 00-2211
UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
Argued: March 1, 2001Decided: April 17, 2001

Appeal from the United States District Court for the District of South Carolina, at Charleston. C. Weston Houck, District Judge.
(CA-98-2964-2-12)
COUNSEL: ARGUED: Lemuel Gray Geddie, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Greenville, South Carolina, for Appellants. Lori Elliott Guzman, HUNTON & WILLIAMS, Rich- mond, Virginia, for Appellees. ON BRIEF: Nancy W. Monts, E. Grantland Burns, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Greenville, South Carolina, for Appellants. David Craig Landin, Turner A. Broughton, HUNTON & WILLIAMS, Rich- mond, Virginia; Jane Thompson Davis, NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P., Charleston, South Carolina, for Appellees.
Before WIDENER and MICHAEL, Circuit Judges, and Cynthia Holcomb HALL, Senior Circuit Judge of the United States Court of Appeals for the Ninth Circuit, sitting by designation.
Affirmed by published per curiam opinion.
OPINION
PER CURIAM:


1
Having considered the briefs and the record and after oral argument, we are of opinion that the thorough opinion of the district court is free from error. The judgment of the district court is accordingly affirmed on its opinion, which we adopt as our own. Ashley River Industries, Inc.; and Coastal Marine Enterprises, Inc. d/b/a Dolphin Cove Marina v. Mobil Oil Corporation; Mobil Chemical Company; and Mobil Corporation, No. CIV. A. 2:98-2964-12, 135 F. Supp. 2d 733 (D.S.C. 2000).

AFFIRMED